DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9, 11-13, 16, 18, 21, 22, 24-26 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of independent claims 1 and 12 has been amended to require “an inert filler.”  The term "inert" is a relative term which renders the claim indefinite.  The term "inert" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Within the specification Applicant notes exemplary materials that may be included as “inert” fillers within the composition, but the specification does not clearly identify the term “inert” to require any particular action/inaction of the material in the composition so as to provide for such material as “inert.”  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9, 11-13, 16, 18, 21, 22, 24-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al. (WO 2016/175774 – cited and provided previously with the non-final office action mailed 04/02/21) in view of Chan et al. (US 5,830,831 – cited previously).
With respect to independent claim 1, Frantz et al. discloses a method of using a grout fluid, which comprises:
placing a geothermal conduit in at least one hole in the earth ([0001]-[0002]; [0007]);
providing a grout fluid consisting of a bentonite ([0013]; [0016]), an inert filler ([0055], wherein a cementitious material is further disclosed as included; see additional explanation below), one or more grout-setting modifiers ([0022], wherein the at least one primary additive and any combination thereof; the Examiner notes, instant claim 6 further defines the grout setting modifier as an inhibitor, dispersant, and combination thereof), and water ([0019]), wherein:
the bentonite is present in the grout fluid in a concentration overlapping the range as instantly claimed ([0051]); 
the inert filler is present in the grout fluid in a concentration overlapping the range as instantly claimed ([0056]);
the one or more grout setting modifiers are present in the grout fluid in a concentration overlapping the range as instantly claimed ([0033]; [0045]); and
water present in the grout fluid in a concentration (Table 1, Table 3, Table 5, Table 7);
introducing the grout fluid into a space between the geothermal conduit and sidewalls of the at least one hole so that the grout fluid is in contact with the geothermal conduit and sidewalls ([0007]); and
after introducing the grout fluid, allowing the grout fluid to set to fix the geothermal conduit to the at least one hole ([0003]; [0018]; [0021], wherein after setting, the grout fluid has a hydraulic conductivity as claimed ([0022], wherein the reference explicitly discloses a permeability less than the value instantly claimed).
With regard to the grout fluid consisting of bentonite, an inert filler, one or more grout setting modifiers and water, as instantly claimed, the Examiner notes, Frantz et al. clearly suggests bentonite as the aqueous swellable clay suitable for use in grouting geothermal wells ([0013]).  The reference further suggests wherein the final grout fluid comprises the at least one aqueous swellable clay, a grout additive package and fresh water ([0020]), wherein a cementitious material may be included as a secondary additive ([0055]), thus suggesting a grout 
Frantz et al. discloses wherein the secondary additive includes an “inert filler” comprising a cementitious material, wherein examples thereof include any cementitious material suitable for use in subterranean formations, including hydraulic cements such as Portland cement, Portland cement blends, including with slag, non-Portland hydraulic cements, such as calcium aluminate cement, or non-hydraulic cements including slaked lime, gypsum plaster and lime plaster ([0055]).  Frantz et al., however, fails to disclose such a cementitious material to include calcium carbonate.  Chan et al. teaches cement compositions suitable for use in a subterranean environment (abstract) wherein examples of cements used for such purposes include cementitious materials such as Portland cement, slag, calcium carbonate, calcium aluminate, calcium sulfate and magnesium/calcium oxide (col. 8, l. 40-49, claims 8 and 9).  Since both Frantz et al. and Chan et al. teach cementitious materials for use in formulating a settable fluid for use in a subterranean environment, wherein both teach several of the same cementitious materials, and Frantz et al. suggests wherein the cementitious material can include any cementitious material suitable for use in a subterranean formation, including Portland cement, calcium aluminate, slags and magnesium containing cements, and Chan et al. further 
With regard to the specific concentrations of each component, the Examiner notes, each of the cited components above provides for an amount overlapping and/or approximating that which is instantly claimed.  Additionally, the grouts of Frantz et al. clearly set to have a hydraulic conductivity as claimed.  As such, it is the position of the Office that one having ordinary skill in the art would recognize the optimal concentrations of each component of Frantz et al. to employ in order to provide for a hydraulic conductivity as disclosed therein and instantly claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the grout of Frantz et al. is suggested as achieving the same hydraulic conductivity as instantly 

With respect to depending claim 6, Frantz et al. discloses wherein the one or more grout setting modifiers is selected from the group as claimed ([0022], wherein the at least one primary additive comprises an inhibitor, a dispersant, and any combination thereof).
With respect to depending claim 9, Frantz et al. discloses wherein the viscosity of the final grout fluid is in the range of about 20 cP to about 500 cP, with any value therebetween, wherein the value depends upon the type of pumping equipment, the type of grout additive and the type of aqueous swellable clay, wherein the viscosity may be controlled or monitored to ensure it does not reach beyond a critical level before introducing into a subterranean formation ([0021]).  Both the inhibitor and dispersant are disclosed as added to maintain the viscosity below a critical value ([0028]) and reduce the viscosity of the final grout ([0034]), respectively.  The reference further illustrates exemplary grout fluid viscosities less than about 100 cP within 5 minutes of being prepared ([0083], Table 1).  As such, it would have been obvious to one having ordinary skill in the art to provide for a viscosity within 5 minutes of the grout fluid being prepared as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 11, Frantz et al. discloses the setting time for the final grout may have a lower limit of about 18-24 hours, wherein the setting time may be lower or In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claims 21 and 22, Frantz et al. discloses wherein the bentonite comprises a single type of bentonite, and, further, wherein such is sodium bentonite ([0016]; [0083]).
With respect to depending claim 24, Frantz et al. discloses the grout setting modifier as claimed ([0029]).
With respect to depending claim 25, Frantz et al. discloses wherein the bentonite comprises sodium bentonite ([0016]; [0083]) and the one or more grout-setting modifiers as claimed ([0029]).  
With respect to new dependent claims 30 and 33, with regard to the specific concentrations of each component, the Examiner notes, each of the components as cited within the rejection of independent claim 1 above provides for an amount overlapping and/or approximating that which is instantly claimed.  Additionally, the grouts of Frantz et al. clearly set to have a hydraulic conductivity as claimed.  As such, it is the position of the Office that one having ordinary skill in the art would recognize the optimal concentrations of each component of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the grout of Frantz et al. is suggested as achieving the same hydraulic conductivity as instantly claimed and disclosed by Applicant, it does not appear that such would be considered an unexpected result of using the presently claimed concentration ranges, and, as such, the determination of percents of each component as claimed would be achievable through routine experimentation in the art. 
With respect to dependent claim 31, Frantz et al. discloses wherein the one or more grout setting modifiers comprise potassium chloride ([0029]).

With respect to independent claim 12, Frantz et al. discloses a method of using a grout fluid, which comprises:
providing a grout fluid consisting of a bentonite ([0013]; [0016]), an inert filler ([0055], wherein a cementitious material is further disclosed as included; see additional explanation below), one or more grout-setting modifiers ([0022], wherein the at least one primary additive and any combination thereof; the Examiner notes, instant claim 6 further defines the grout setting modifier as an inhibitor, dispersant, and combination thereof), and water ([0019]), wherein:
the bentonite is present in the grout fluid in a concentration overlapping the range as instantly claimed ([0051]); 
the inert filler is present in the grout fluid in a concentration overlapping the range as instantly claimed ([0056]);
the one or more grout setting modifiers are present in the grout fluid in a concentration overlapping the range as instantly claimed ([0033]; [0045]); and
water present in the grout fluid in a concentration (Table 1, Table 3, Table 5, Table 7);
introducing the grout fluid into a borehole in the earth so that the grout fluid is in contact with sidewalls of the borehole and fills the borehole ([0007]); and
allowing the grout fluid to set in the borehole ([0003]; [0018]; [0021]), wherein after setting, the grout fluid has a hydraulic conductivity as claimed ([0022], wherein the reference explicitly discloses a permeability less than the value instantly claimed).
With regard to the grout fluid consisting of bentonite, an inert filler, one or more grout setting modifiers and water, as instantly claimed, the Examiner notes, Frantz et al. clearly suggests bentonite as the aqueous swellable clay suitable for use in grouting geothermal wells ([0013]).  The reference further suggests wherein the final grout fluid comprises the at least one aqueous swellable clay, a grout additive package and fresh water ([0020]), wherein a cementitious material may be included as a secondary additive ([0055]), thus suggesting a grout fluid that consists of water, i.e., fresh water, bentonite, i.e., the aqueous swellable clay and a grout additive control package and cementitious material, i.e., inert filler (see further explanation 
Frantz et al. discloses wherein the secondary additive includes an “inert filler” comprising a cementitious material, wherein examples thereof include any cementitious material suitable for use in subterranean formations, including hydraulic cements such as Portland cement, Portland cement blends, including with slag, non-Portland hydraulic cements, such as calcium aluminate cement, or non-hydraulic cements including slaked lime, gypsum plaster and lime plaster ([0055]).  Frantz et al., however, fails to disclose such a cementitious material to include calcium carbonate.  Chan et al. teaches cement compositions suitable for use in a subterranean environment (abstract) wherein examples of cements used for such purposes include cementitious materials such as Portland cement, slag, calcium carbonate, calcium aluminate, calcium sulfate and magnesium/calcium oxide (col. 8, l. 40-49, claims 8 and 9).  Since both Frantz et al. and Chan et al. teach cementitious materials for use in formulating a settable fluid for use in a subterranean environment, wherein both teach several of the same cementitious materials, and Frantz et al. suggests wherein the cementitious material can include any cementitious material suitable for use in a subterranean formation, including Portland cement, calcium aluminate, slags and magnesium containing cements, and Chan et al. further suggests calcium carbonate as an alternative thereto, it would have been obvious to one having ordinary skill in the art to try calcium carbonate as a cementitious material in the method of 
With regard to the specific concentrations of each component, the Examiner notes, each of the cited components above provides for an amount overlapping and/or approximating that which is instantly claimed.  Additionally, the grouts of Frantz et al. clearly set to have a hydraulic conductivity as claimed.  As such, it is the position of the Office that one having ordinary skill in the art would recognize the optimal concentrations of each component of Frantz et al. to employ in order to provide for a hydraulic conductivity as disclosed therein and instantly claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the grout of Frantz et al. is suggested as achieving the same hydraulic conductivity as instantly claimed and disclosed by Applicant, it does not appear that such would be considered an unexpected result of using the presently claimed concentration ranges, and, as such, the 
With respect to depending claim 13, Frantz et al. discloses wherein introducing the grout fluid into the borehole comprises introducing the grout fluid into an annulus between the borehole and a casing ([0001]-[0002]; [0007]).
With respect to depending claim 16, Frantz et al. discloses wherein the viscosity of the final grout fluid is in the range of about 20 cP to about 500 cP, with any value therebetween, wherein the value depends upon the type of pumping equipment, the type of grout additive and the type of aqueous swellable clay, wherein the viscosity may be controlled or monitored to ensure it does not reach beyond a critical level before introducing into a subterranean formation ([0021]).  Both the inhibitor and dispersant are disclosed as added to maintain the viscosity below a critical value ([0028]) and reduce the viscosity of the final grout ([0034]), respectively.  The reference further illustrates exemplary grout fluid viscosities less than about 100 cP within 5 minutes of being prepared ([0083], Table 1).  As such, it would have been obvious to one having ordinary skill in the art to provide for a viscosity within 5 minutes of the grout fluid being prepared as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 18, Frantz et al. discloses the setting time for the final grout may have a lower limit of about 18-24 hours, wherein the setting time may be lower or higher depending on the composition of the final grout fluid, the geometry of the geothermal well loop, and the like ([0024]).  As such, it would have been an obvious matter of choice and design to one having ordinary skill in the art to provide for a setting time of within 24 hours In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 26, Frantz et al. discloses wherein the bentonite comprises a single type of bentonite, and, further, wherein such is sodium bentonite ([0016]; [0083]).
With respect to depending claim 28, Frantz et al. discloses the grout setting modifier as claimed ([0029]).
With respect to depending claim 29, Frantz et al. discloses wherein the bentonite comprises sodium bentonite ([0016]; [0083]) and the one or more grout-setting modifiers as claimed ([0029]).  
With respect to new dependent claims 32 and 34, with regard to the specific concentrations of each component, the Examiner notes, each of the components as cited within the rejection of independent claim 12 above provides for an amount overlapping and/or approximating that which is instantly claimed.  Additionally, the grouts of Frantz et al. clearly set to have a hydraulic conductivity as claimed.  As such, it is the position of the Office that one having ordinary skill in the art would recognize the optimal concentrations of each component of Frantz et al. to employ in order to provide for a hydraulic conductivity as disclosed therein and instantly claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the grout of Frantz et al. is suggested as achieving the same hydraulic conductivity as instantly claimed and disclosed by Applicant, it does not appear that such would be considered an unexpected result of using the presently claimed concentration ranges, and, as such, the determination of percents of each component as claimed would be achievable through routine experimentation in the art. 
	Response to Arguments
Applicant’s arguments with respect to the rejections of claims as set forth in the prior office action under 35 USC 112, first and second paragraph, have been fully considered and are persuasive.  The 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action have been fully considered; the Examiner notes a new grounds of rejection has been set forth above for all claims as unpatentable over Frantz et al. in view of Chan et al..
Applicant asserts Frantz fails to suggest an inert filler of calcium carbonate.
Applicant notes the Office Action’s reliance on Chan to teach “cement compositions” and assertion that Chan fails to mention the use of his cementitious materials in grouts.  Applicant further notes cementitious materials cannot be considered inert fillers because they react with water and as such, one of ordinary skill would not use Frantz’s cementitious materials as an inert filler in the grout fluid and/or include cementitious materials of Chan in a grout fluid as an inert filler.
The Examiner respectfully disagrees.  Frantz discloses cementitious materials that may be hydraulic or non-hydraulic cements and states wherein the cementitious material may be any suitable cementitious material suitable for use in subterranean operations.  As such, Chan’s cementitious materials used in a subterranean formation that suggest calcium carbonate as an alternative to the cementitious materials disclosed by Frantz provides for any suitable cementitious material suitable for use in subterranean operations.
Furthermore, with regard to the “inert” nature of the filler, the Examiner notes, should the calcium carbonate of the instant application be considered “inert,” the calcium carbonate of Frantz in view of Chan would also indeed be “inert” since such is an identical material and products of identical chemical composition cannot have mutually exclusive properties.  Should Applicant intend “inert” to be defined in a particular manner, Applicant may consider adding such a definition to the claims in order to clarify such.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/21/21